                          UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF FLORIDA
                                 TAMPA DIVISION


JOHN BRAUNM, et al.,

       Plaintiffs,

v.                                                          CASE NO. 8:18-cv-1883-T-23SPF

WINNEBAGO INDUSTRIES, INC., et al.,

      Defendants.
____________________________________/


                                             ORDER

       John Braunm and David Jean purchased a recreational vehicle manufactured

by Winnebago. Alleging that the vehicle was delivered in a defective condition and

suffered further damage during repairs, Braunm and Jean sued (Doc. 2) in state court

under the Magnuson Moss Warranty Act, 15 U.S.C. §§ 2301–12. Braunm and Jean

specify no damages. Winnebago, contending that the amount in controversy is the

vehicle’s full $294,098.60 purchase price, removed (Doc. 1) the action. Braunm and

Jean move (Doc. 8) to remand, and Winnebago opposes (Doc. 9) the motion.1



       1
          Two weeks after the motion to remand, an August 29. 2018 order (Doc. 13) granted the
parties’ motion (Doc. 12) to stay the case. Braunm and Jean move (Doc. 20) to re-open the case.

         Winnebago’s response (Doc. 9) argues that the motion to remand (Doc. 8) should be denied
for failure to comply with Local Rule 3.01(g). Although Braunm and Jean’s motion fails to comply
with the rule, Winnebago opposed the motion to remand on the merits. Further, the four-month
stay provided the parties ample time to confer. No resolution of the parties’ dispute on the motion to
remand appears, and Winnebago suffers no prejudice by considering the motion to remand even
absent a 3.01(g) certification.
      Under a Magnuson Moss action in federal court, the amount in controversy

must exceed $50,000, and state law determines a plaintiff’s damages. Boyd v. Home of

Legend, Inc., 188 F.3d 1294, 1296, 1298 (11th Cir. 1999). The removing defendant

must establish the requisite amount in controversy by a preponderance of the

evidence. Williams v. Best Buy Co., Inc, 269 F.3d 1316, 1319 (11th Cir. 2001). Under

Section 672.714(2), Florida Statutes, a breach of warranty claim entitles a prevailing

party to the difference between the item’s purchase price and the allegedly defective

item’s value on the purchase date. Messmer v. Thor Motor Coach, Inc., No. 3:16-cv-

1510-J-34JBT, 2017 U.S. Dist. LEXIS 7236, at *5 (M.D. Fla. Jan. 19, 2017)

(Howard, J.).

      The purchase contract states that Braunm and Jean’s vehicle cost $294,098.60.

(Doc. 2-1 at 2) But because no party proffers the value of the allegedly defective

vehicle, the amount in controversy is indeterminate. Accordingly, Winnebago fails

to establish the requisite amount in controversy.

        Winnebago argues that the vehicle’s full purchase price is the amount in

controversy because Braunm and Jean twice before suing demanded full repurchase.

(Doc. 1 at 2; Doc. 9 at 1–2) But a breach of warranty action under Florida law does

not entitle a prevailing plaintiff to the full purchase price of the warranted item

(unless the item was valueless). Messmer, 2017 U.S. Dist. LEXIS 7236 at *5.

Further, the amount in controversy is not the full purchase price because Braunm

and Jean do not demand the purchase price. Rather, Braunm and Jean demand the


                                           -2-
vehicle’s diminution in value, the cost of repairs, and incidental and consequential

damages.2 (Doc. 2 at 11–12; 14) Winnebago fails to show that Braunm and Jean’s

demanded relief exceeds $50,000.

       Alternatively, Winnebago argues that Braunm and Jean seek the full purchase

price because the complaint alleges that Winnebago’s warranty failed the warranty’s

“essential purpose[,] entitling [Braunm and Jean] to seek any remedy available at

law.” (Doc. 1 at 3) But again, whatever the law might allow Braunm and Jean to

claim, Braunm and Jean specifically demand only the vehicle’s diminution in value,

the cost of repairs, and incidental and consequential damages.

       The motion to re-open the case (Doc. 20) is GRANTED. Braunm and Jean’s

motion to remand (Doc. 8) is GRANTED. This action is REMANDED to the

Circuit Court for Hillsborough County. The clerk is directed to re-close the case.

       ORDERED in Tampa, Florida, on January 25, 2019.




       2
          In a Magnuson Moss action, an attorney’s fee is not included in the amount in controversy.
Ansari v. Bella Automotive Group, Inc., 145 F.3d 1270, 1272 (11th Cir. 1998).

                                               -3-
